DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5 (the multi-sensor apparatus).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following:  on line 11 it appears that ‘repeating the subdividing, the illuminating the sub-field, and the measuring’ should read  –repeating the illuminating the sub-field and the measuring-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, on lines 4-5 ‘wherein the spatial light modulator is positioned in a light path between the one or more light sources and a measuring location of the multi-sensor apparatus’ is indefinite, for it is unclear how the spatial light modulator is positioned between a light source for the pre-scan sensor and a light source for the height measuring sensor simultaneously when referring to lines 16-20 of claim 1.
	Claims 2-13 are rejected by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zuiderweg et al. (9,881,400)-cited by applicant in view of Haugen (10,126,252).
As for claim 1, Zuiderweg in a method for measuring a high accuracy height map of a test surface discloses/suggests the following:  a method for measuring a height map of a test surface having a varying reflectivity using a multi-sensor apparatus having a pre-scan sensor and a height measuring sensor (abstract with col. 5, lines 45-57: demonstrating portions of test 
further having one or more light sources configured to illuminate the test surface (Fig. 1: 5 and  31:  col. 4, lines 13-19) comprising:  placing the test surface in the measuring location of the multi-sensor apparatus (Fig. 1:  1 relative to 4 comprising 16 and 31); illuminating the test surface using one or more of the light sources (col. 5, lines 23-25); measuring, via the pre-scan sensor, an amount of light reflected from the test surface in a field of view of the pre-scan sensor (col. 1, lines 48-50: measurements by pre-scan sensor are in its field of view; col. 5, lines 25-27; col. 5, lines 45-50);  determining, based on the measurement by the pre-scan sensor of the amount of light reflected, the reflectivity of the test surface in the field of view of the pre-scan sensor (col. 5, lines 45-50); determining an illumination intensity map based on the determination of the reflectivity in the field of view of the pre-scan sensor (col. 5, lines 49-51);
illuminating the test surface using another one of the one or more light sources different from the one or more light sources used for the pre-scan sensor measurement (col. 5, lines 40-43; Fig. 1: 5 differs from light coming from 31); measuring, via the height measuring sensor, the height map of the test surface (col. 5, line 42-44).
	As for ‘a spatial light modulator, wherein the spatial light modulator is positioned in a light path between the one or more light sources and a measuring location of the multi-sensor apparatus, and wherein the spatial light modulator is configured to modulate light emitted from at least one of the light sources’ and ‘modulating, via the spatial light modulator, light emitted by one or more of the light sources and creating a modulation pattern of light on the test surface based on the illumination intensity map,’ Zuiderweg does not explicitly state this.  Zuiderweg does teach using a ratio, reflectivity, raw illumination intensity map to calculate required 
	Nevertheless, Haugen in an enhanced illumination control for three-dimensional imaging teaches having a spatial light modulator positioned between a light source and a measuring location of a measurement apparatus (Fig. 1: 64 between 24 and 18).  And Haugen teaches that characteristics of the pattern illumination are modified to enhance the dynamic range of the topological sensor and to reject image defects caused by multipath reflections (abstract) and teaches that the height image sensor is enhanced by using a digital structured light projector to enhance the dynamic range of the sensor to accommodate the wide range of reflectivities found on circuit boards wherein the intensity of the structured light is varied as a function of reflectivities and to eliminate height image errors caused by multipath reflections by being able to mask light from illuminating areas of a circuit board that cause multipath reflections (col. 4, lines 10-30).  And demonstrates that the creation of the light modulation pattern on the surface is based on an illumination intensity map (Fig. 7: reflectivity map determined with Fig. 8a-8c; Fig. 6: 102, 120-104)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spatial light modulator, wherein the spatial light modulator is positioned in a light path between the one or more light sources and a measuring location of the multi-sensor apparatus, and wherein the spatial light modulator is configured to modulate light emitted from at least one of the light sources’ and ‘modulating, via the spatial light modulator, light emitted by one or more of the light sources and creating a modulation pattern of light on the test surface based on the illumination intensity map’  in order to provide 
	As for claim 3, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  In addition, Zuiderweg discloses/suggests  the illumination intensity map is further based on performance data of the pre-scan sensor with regard to a received light intensity (col. 5, lines 49-50: refers to illumination intensity map, reflectivity map; col. 5, lines 27-30 and col. 5, lines 33-37: based on a priori information) ; and  Zuiderweg in view of Haugen discloses the modulation pattern on the test surface is additionally based on performance data of the height measurement sensor with respect to a received light intensity (Zuiderweg:  col. 5, lines 37-42; col. 5, lines 49-53; in view of Haugen in claim 1 above the ‘required illumination setting’ would refer to the setting of the modulation pattern characteristics).
	As for claim 4, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  Zuiderweg in view of Haugen do not explicitly state a size of the modulation pattern on the test surface corresponds to a measurement resolution of the height measurement sensor (refer to claim 1 above).  Nevertheless, Haugen demonstrates that the size of modulation pattern corresponds to a measurement resolution by stating that changing a pattern’s period the resolution can be adjusted (col. 6, lines 20-25).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a size of the modulation pattern on the test surface corresponds to a measurement resolution of the height measurement sensor such as the pattern’s period in order to adjust resolution as necessary when the period needs to be adjusted.  It would be obvious to one of ordinary skill in the art to have the 
	As for claim 5, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  Zuiderweg in view of Haugen suggest dynamically modulating the illumination during the measuring by the height measurement sensor (Zuiderweg:  col. 5, lines 49-64: dynamic illumination setting by virtue of ‘required illumination setting may be retrieved from the memory during measurement with the high resolution optical profile sensor;’ in view of Haugen in claim 1 above the ‘required illumination setting’ would refer to the setting of the modulation pattern characteristics).
	As for claim 6, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  In addition, Zuiderweg at least suggests configuring at least one of wavelength, wavelength distribution, pulse frequency, or pulse duration of the light emitted by the light sources during illumination of the test surface by virtue of not limiting the type of illumination settings that are required to be calculated while limiting the type of sensor technology to be used for the height measurement sensor to at least six different types of sensor technology which suggests different types of illumination for each sensor technology (col. 5, lines 49-64 with col. 6, lines 3-8).
	As for claims 7-8, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  In addition,  Zuiderweg suggests using at least one of location of sharp edges, colour of the test surface, or material type of the test surface, to determine the illumination intensity map (claim 7) wherein the measuring, via the pre-scan sensor, further comprises measuring at least one of location of sharp edges, colour of the test surface, or material type of the test surface, for determining the illumination intensity map by stating that the pre-scan  (col. 2, lines 10-12; col. 4, lines 22-26; col. 5, lines 65-67; noting raw illumination intensity measured by the pre-map sensor: col. 5, lines 49-50).  

	As for claim 9, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  In addition, Zuiderweg discloses/suggests wherein the measuring, via the pre-scan sensor, further comprises measuring a light intensity range that includes darkest and
brightest portions of the test surface by referring to contrast, vertical image contrast and lateral image contrast (col. 2, lines 14-15; col. 5, line 65 to col. 6, line 2) as well as having the processor calculate contrast of the image received from the test surface when the pre-map sensor is an image sensor (col. 7, lines 30-45).


	As for claim 10, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  In addition, Zuiderweg discloses/suggests the pre-scan sensor, pre-map sensor, has a large depth of field by stating that the pre-scan sensor has a working distance longer than a working distance of the high resolution optical profiling sensor, the height measurement sensor (Zuiderweg: claim 1) and by stating that the pre-map sensor, pre-scan sensor, has a long focal range and long working distance (col. 1, liens 65-67); 
	
	As for claim 11, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  In addition, Zuiderweg discloses/suggests wherein: the measuring, via the pre-

	As for claim 13, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  In addition, Zuiderweg discloses/suggests wherein measuring, via the height measuring sensor, further comprises measuring the height map using white light interferometry, non-scanning structured illumination microscopy, focus variation methods, or lateral scanning methods (col. 3, lines 54-58; col. 6, lines 3-8; see claim 10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zuiderweg et al. (9,881,400)-cited by applicant in view of Haugen (10,126,252) further in view of Immer et al. (10,317,198).
As for claim 12, Zuiderweg in view of Haugen discloses/suggests everything as above (see claim 1).  Zuiderweg does not explicitly state ‘wherein the measuring, via the pre-scan sensor, is performed using one of reflectometry or scatterometry.’  Nevertheless, he implies the use of reflectometry and scatterometry by referring to measure of reflectivity by being a ratio of illuminated radiation and the radiation intensity received wherein a raw illumination intensity is measured by the pre-map sensor, pre-scan sensor, in order to determine how a portion of the test surface scatters and/or reflects radiation (lines 45-50) and implies the use of scatterometry by referring to knife edge focus sensing for the pre-map sensor, the pre-scan sensor (col. 2, lines 10-12; col. 4, lines 22-24; col. 5, lines 65-66).  Nevertheless, Immer in a three-dimensional mapping .

Allowable Subject Matter
9.	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886